Citation Nr: 1219081	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  03-26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue regarding whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits, exclusive of health care under Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The appellant served on active duty from June 1984 to September 1986.  He was discharged under other than honorable conditions.  

This matter comes before the Board of Appellants' Appeals (Board) from a January 2003 RO decision, which determined that new and material evidence had not been submitted to reopen the appellant's previously denied claim regarding the character of his discharge.

In March 2006, the Board remanded the appeal for additional development.  Thereafter, in April 2012, the appellant was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  During that hearing, the appellant effectively raised a claim for service connection for an eye disorder.  The Board recognizes that, in light of its decision below, the appellant's character of discharge remains a bar to his receipt of VA compensation and pension benefits.  Nevertheless, he is still eligible for health care treatment under Chapter 17, Title 38, United States Code.  Accordingly, the Board finds that the aforementioned eye disorder claim is most appropriately characterized as a petition for entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17.  As that claim has not yet been adjudicated in the first instance, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The appellant's character of discharge claim was denied in January 1988 Board decision.  The appellant did not initiate an appeal, nor did he file a motion for reconsideration of that Board decision.  

2.  The evidence received since the January 1988 rating decision is largely cumulative of the argument previously of record.  Moreover, the portion of the evidence that is new does not bear directly and substantially upon the specific matter on appeal.  Nor is it so significant as to require consideration in order to fairly decide the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The January 1988 Board decision issued with respect to the appellant's character of discharge claim is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has not been received to reopen the appellant's character of discharge claim has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

By way of history, the Board observes that, in January 1987, the appellant filed initial claims for service connection for disorders of the eye, lower back, and left lower extremity.  Rather than addressing the merits of those claims, however, the original RO adjudicators issued an July 1987 administrative finding that the appellant's character of discharge was a bar to his receipt of all VA benefits, apart from health care under Chapter 17, Title 38, United States Code.  

The RO's determination was based on VA laws and regulations, in effect both at the time of the above decision and at present, which define a Veteran as a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  Those laws and regulations further provide that VA benefits are not payable unless the period of service upon which the applicant's claim is based terminates discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(a) (2011).  Moreover, the specific provisions of 38 C.F.R. § 3.12 direct that a discharge or release under other than honorable conditions will be considered to have been issued under dishonorable conditions if predicated on a pattern of willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4) (2011).  Such a discharge will be a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b) (2011).  A discharge because of a minor offense will not be considered willful and persistent misconduct if the underlying service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4) (2011). 

For the purposes of the above regulations, willful misconduct means an act involving conscious wrongdoing or known prohibited action, an act involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n) (2011).  For example, the isolated and infrequent use of alcohol or other drugs, by itself, will not be considered willful misconduct.  However, the progressive and frequent use of such drugs to the point of addiction will constitute willful misconduct.  38 C.F.R. § 3.301(c)(3) (2011). 

In this case, following the initial denial of his VA benefits claim, the appellant perfected a timely appeal to the Board, which issued a January 1988 decision affirming the RO's determination.  The appellant did not file an appeal or motion for reconsideration of the Board decision and, thus, it became final.  38 C.F.R. § 20.1100.

The record thereafter shows that, in March 2001, the appellant submitted new claims for service connection for headaches and posttraumatic stress disorder (PTSD) that had not been raised in his initial appeal.  While acknowledging that those claims were distinct from the ones he had previously submitted, the RO determined that the same impediment to VA compensation existed as at the time of his prior appeal.  Specifically, the RO noted that service connection and other VA benefits, exclusive of health care under Chapter 17, Title 38, United States Code, were barred in light of the appellant's discharge under other than honorable conditions due to misconduct.  Consequently, the RO determined that, by filing claims for benefits to which he was not legally entitled, the appellant was effectively applying to reopen his previously denied claim with respect his character of discharge.  Thereafter, the RO issued a January 2003 letter decision declining to reopen the Veteran's character of discharge claim.  That agency of original jurisdiction then rendered a July 2003 statement of the case in which it effectively readjudicated the character of discharge issue on the merits.  Nevertheless, because that threshold issue had been previously addressed in a final January 1988 decision, the Board must now consider the question of whether new and material evidence has been received.  That is operative question with respect to whether the Board has jurisdiction to reach the appellant's underlying character of discharge claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The appellant's character of discharge claim may be reopened if new and material evidence has been submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  In this regard, the Board recognizes that VA's definition of "new and material evidence" has changed.  However, the latest definition only applies to applications to reopen a finally decided claim received by VA on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2011).  Here, the appellant applied to reopen his claim in March 2001 and, thus, the revised definition does not extend to his appeal.  

The VA regulations in effect prior to August 29, 200l, defined new evidence as existing evidence not previously submitted to agency decision makers.  In addition, those provisions defined material evidence as evidence bearing directly and substantially upon the specific matter on appeal, which, by itself or in connection with evidence previously assembled, was so significant as to require consideration in order to fairly decide the merits of the claim.  The pre-August 29, 2001, regulations further provided that new and material evidence could be neither cumulative nor redundant of evidence already of record at the time of the last previous final denial.  38 C.F.R. § 3.156(a) (2000).  Moreover, as with the new and material regulations applicable to current claims, those provisions directed that, in determining whether evidence was new and material, the credibility of that evidence was to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Prior to applying the above regulations to facts of the instant case, the Board finds it necessary to review the evidence in existence at the time of the last final denial.  That previously considered evidence consisted of the appellant's service personnel and medical records, a September 1986 service department legal document summarizing the reasons for his discharge under other than honorable conditions due to misconduct, and written statements and hearing testimony submitted in support of his initial application for VA benefits.

The appellant's service records showed that, during his approximately 26 months of active duty, he committed three violations of Article 15 of the Uniform Code of Military Justice (UCMJ).  Parenthetically, the Board notes that that particular article covers acts warranting nonjudicial punishment under the UCMJ.  The appellant's first Article 15 violation occurred in August 1985, when he was charged with multiple instances of drunk and disorderly conduct, willful disobedience of a lawful order, and disregard of a general regulation, which prohibited sleeping in a bunk other than one's own.  The appellant received a second count of nonjudicial punishment in November 1985 after physically assaulting two fellow sailors onboard the USS New Jersey.  His third and final Article 15 violation occurred in August 1986 following an episode in which he fell asleep while on patrol and thereafter was found derelict in the performance of his duties.  

In addition to documenting the above violations, the appellant's service records were replete with instances in which he received outpatient counseling for excessive use of alcohol.  The appellant also underwent inpatient substance abuse rehabilitation, which, by his own admission, was beneficial in curbing his chronic drinking.  Nevertheless, he neglected to comply with his rehabilitation aftercare regimen, which led him to relapse once he returned to duty on the USS New Jersey.  In the wake of that relapse, the appellant was assessed with a psychological dependency on alcohol, but was found to be free of any physical addiction or other psychiatric disorder.

The appellant's multiple Article 15 violations and recurrent drunkenness were summarized in the September 1986 service department document on DD Form 173.  Significantly, that document also noted that the appellant had waived his right to counsel and his right to present evidence showing why he should not be considered a detriment to his command and his shipmates.  After detailing the negative circumstances surrounding the appellant's service, a panel of uniformed legal officers recommended that he be afforded an immediate release from the Navy with an other than honorable discharge.  The officials' recommendation took effect later in September 1986 after the appellant declined any further opportunity to demonstrate fitness for retention.

Notwithstanding the appellant's silence while the above proceedings were underway, he subsequently took issue with the service department's determination regarding the character of his discharge.  Specifically, in written statements and testimony accompanying his initial claim for VA benefits, the appellant argued that the offenses for which he had been disciplined in service were essentially innocuous and that his overall conduct during active duty was of a credible nature.  The appellant further contended that, to the extent his in-service behavior could be viewed as actionable, it still did not rise to a level of willful and persistent misconduct due to the presence of extenuating circumstances.  The appellant alleged that, throughout his period of active duty, he had experienced severe psychological stress arising from the death of his father, his persistent sense of homesickness, his inability to adjust to the rigors of Navy life, and the racial prejudice exhibited by his fellow sailors.  Those in-service stressors, the appellant maintained, had led him to seek solace in alcohol, which, in turn, had increased his propensity for altercations with shipmates and for other forms of misconduct noted in his service records.

While mindful of the appellant's assertions, the initial July 1987 RO adjudicators determined that the overall evidence then of record pointed to a pattern of willful and persistent misconduct, which supported the Navy's decision to afford him an other than honorable discharge.  Thereafter, the Board issued its January 1988 decision concurring with the RO's determination.  Specifically, the Board found that, notwithstanding the alleged extenuating circumstances surrounding the appellant's misdeeds, his overall behavior in service had met the legal definition of a pattern of willful and persistent misconduct.  38 C.F.R. § 3.12 (2011).  As such, the Board concluded that the appellant's other than honorable discharge was tantamount to a discharge under dishonorable conditions for purposes of precluding entitlement to VA compensation and pension benefits.  38 C.F.R. § 3.12 (2011).  

The appellant did not contest the January 1988 Board decision.  Nor did he take any further action to obtain VA benefits for a period of several years.  His next attempt to obtain VA benefits coincided with the claim now on appeal, which was received in March 2001.  Therefore, the Board finds that all of the evidence submitted for new and material purposes has been received after that March 2001 claim.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010) (any submissions received within one year of any VA rating decision must be examined to determine whether they contain new and material evidence, in which case the subsequent decision based on such evidence must relate back to the original claim).

The pertinent evidence submitted since March 2001 includes a July 1989 report prepared by the Department of the Navy's Discharge Review Board.  That report contains a detailed discussion of the appellant's service history and an unequivocal finding that the designation of his discharge should remain under other than honorable conditions due to misconduct.  

Other previously unconsidered evidence includes a series of written statements and a March 2012 Board hearing transcript in which the appellant reprised his prior allegations of racism on the part of his shipmates.  In those written statements and testimony, he also recounted his other in-service stressors related to his homesickness and his difficulties adjusting to service life.  In addition, the appellant articulated a series of new stressors arising from the tragic deaths of two of his fellow sailors, one of whom accidentally hanged himself and the other of whom was fatally crushed after falling from a bridge.  The appellant emphasized that he was severely traumatized upon learning of those sailors' deaths and thereafter resorted to drinking as a coping mechanism.  Significantly, the appellant also asserted that he had never used alcohol prior to entering the Navy and that his substance abuse was a direct result of social pressure exerted by a petty officer onboard his ship.  That officer, the appellant added, was a heavy drinker who tried to persuade all of his subordinates to join him in consuming hard liquor at every available opportunity.  The appellant further noted that he felt uncomfortable refusing the petty officer's overtures and consequently developed a severe drinking habit, which led to his referral for inpatient rehabilitation treatment.  While conceding that inpatient treatment was largely effective, the appellant nevertheless contended that, by sending him back to the same ship where his drinking problems had originated, the Navy had failed to provide him with adequate support to overcome his addiction.  Consequently, he alleged that he could not be held responsible for his alcohol abuse or the specific charges that flowed from that misconduct.  Finally, the appellant noted that, after leaving the Navy, he had struggled for years to control his drinking before finally receiving effective treatment for alcoholism and related mental health problems.

The appellant's above statements are corroborated by his post-service medical records, which show that he has been treated for various psychiatric disorders.  Even in the absence of such corroborative evidence, however, the Board notes that the appellant is competent to report a history of post-service psychiatric treatment.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, his assertions are considered credible for the limited purpose of reopening his character of discharge claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Nevertheless, the Board finds that neither those lay assertions nor any of the other evidence submitted since the prior Board decision is sufficient to reopen that claim.

First, with respect to the Navy Discharge Review Board's July 1989 report, the Board acknowledges that evidence is new because it was not previously considered by VA decisionmakers.  However, the Board finds that it is not material.  On the contrary, that service department report does not bear directly and substantially upon the specific matter on appeal, nor is it so significant as to warrant consideration in order to fairly decide the merits of the appellant's character of discharge claim.  38 C.F.R. § 3.156(a) (2001).  Indeed, that report is completely unfavorable to the appellant's claim and, thus, would not in any way alter the Board's prior denial with respect to that issue.  

Conversely, the appellant's newly submitted lay assertions and testimony regarding his purported in-service stressors are supportive of his appeal.  However, to the extent that the appellant has reprised his earlier assertions of homesickness and failure to adjust to service life, his contentions are largely cumulative of the evidence previously of record.  Therefore, those contentions cannot be considered either new or material for the purposes of reopening his character of discharge claim.  

Nor can the appellant's other lay assertions serve as a basis for reopening his previously denied claim.  The Board acknowledges that those assertions effectively suggest that the appellant experienced in-service stressors, including trauma arising from the deaths of his fellow sailors and social pressure from his petty officer, which were not previously of record.  Moreover, those newly reported stressors are presumed credible for the purposes of reopening the appellant's claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Nevertheless, the Board observes that, in its January 1988 decision, it already conceded that the appellant was under great psychological strain throughout his period of active duty.  Therefore, his identification of additional in-service stressors, standing alone, is not so significant as to warrant consideration in order to fairly decide the merits of his claim.  38 C.F.R. § 3.156(a) (2001).  

To qualify as new and material, the alleged in-service stressors would need to be accompanied by competent evidence showing that those stressors had spurred the appellant to drink excessively or had otherwise contributed to the pattern of documented infractions that led to his discharge.  The Board recognizes that the appellant himself believes that those alleged stressors constituted extenuating circumstances sufficient to excuse his in-service misdeeds and to show that he did not engage in a pattern of willful and persistent misconduct during active duty.  38 C.F.R. § 3.12 (2011).  Nevertheless, as a lay person, the appellant has not demonstrated that he has the requisite expertise to draw such a causal connection between the above stressors and the particular circumstances that led to his Navy discharge.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).

Similarly, the appellant has not shown that he is competent to state that the service department's decision to send him back to the USS New Jersey, after his period of rehabilitation, caused him to relapse into heavy drinking, thereby relieving him of responsibility for his drunkenness and ensuing misconduct.  Such an exculpatory opinion would only be considered competent if rendered by an appropriate clinical expert, which the appellant has neither professed nor otherwise been shown to be.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, in the absence of such an expert opinion, the appellant's blanket assertions with respect to his purported in-service stressors, his ensuing misconduct, and the Navy's role therein, do not have direct and substantial bearing on his character of discharge claim because they are not competent evidence to establish medical excuse for his actions.  Therefore, those assertions do not rise to the level of new and material evidence sufficient to reopen that claim.

Next, with respect to the recently submitted records of post-service psychiatric treatment, the Board acknowledges that medical evidence includes a July 2010 statement from a licensed clinical social worker, who attributes the appellant's current PTSD symptoms to his Navy service.  However, that medical opinion evidence, while probative with respect to a claim for service connection, is not sufficient to reopen the appellant's claim.  That is because the basis for the prior denial of that claim was not the lack of a nexus between the appellant's service and a current disability but, rather, the nature of his service discharge.  The appellant's release from the Navy under other than honorable conditions was predicated on his pattern of in-service misconduct, which is independent of any chronic mental health problems he may have incurred while on active duty.  Moreover, there is nothing in the claims folder to indicate that any active duty mental health problems contributed to his pattern of in-service misconduct or that he was insane at the time of committing his offenses.  The appellant himself is not competent to draw a causal connection between those mental health problems and his documented misconduct.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Consequently, the newly submitted evidence of chronic psychiatric disorders has no direct or substantial bearing on the specific reasons underlying the Board's prior denial of his character of discharge claim.  Therefore, that evidence cannot serve as a basis for reopening that previously denied claim.

Significantly, the appellant has not presented, and the claims folder does not otherwise reveal, any other lay or clinical evidence, which, by itself or in tandem with other evidence of record, is so significant as to warrant consideration in deciding the merits of his claim.  38 C.F.R. § 3.156(a) (2001).  Indeed, the appellant has not submitted any new evidence indicating that he was insane at the time he committed the aforementioned Article 15 violations or any of his other acts of drunk and disorderly conduct.  Nor is there any other evidence that poses a direct and substantial challenge to the Board's January 1988 finding of a pattern of willful and persistent misconduct leading up to his discharge.  Accordingly, the Board has no basis to disturb its prior conclusion that the appellant's discharge was issued under dishonorable conditions in accordance with 38 C.F.R. § 3.12(d)(4).  

For the foregoing reasons, the Board finds that none of the evidence received since the previous final denial of the appellant's character of discharge claim rises to the level of new and material under the regulations in effect prior to August 23, 2001.  Accordingly, the Board concludes that none of that newly received evidence is sufficient to reopen the appellant's claim and, thus, that claim must remain denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

With respect to the appellant's application to reopen his previously denied character of discharge claim, the Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, VA sent the appellant March 2002, March 2006, and May 2010 notice letters, a January 2003 decision letter, a July 2003 statement of the case, and May 2004 and November 2010 supplemental statements of the case.  Those documents discussed the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  Significantly, the May 2010 notice letter also apprised the appellant of the specific evidence needed to reopen his character of discharge claim.  Additionally, that letter, which was sent in accordance with the Board's March 2006 remand, notified the appellant of the particular legal definition of new and material evidence in effect prior to August 29, 2001.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2000).  Moreover, the Board considers it significant that its January 1988 decision, which constituted the last final denial of the appellant's claim, contained a detailed discussion of the reasons and bases for why his character of discharge served as a bar for the receipt of VA benefits, exclusive of health care under 38 U.S.C. Chapter 17.  That communication, in addition to the above correspondence, satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  38 U.S.C.A. § 5103(a) (West 2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thereafter, the appellant's claim was readjudicated in multiple supplemental statements of the case.  The Board observes that the RO's provision of the required notice governing new and material claims followed by a readjudication, such as a supplemental statement of the case, effectively cures any timing problem associated with inadequate notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In any event, the Board finds that the appellant demonstrated actual knowledge of the applicable notice requirements in his written statements and Board testimony in which he expressed disagreement with the initial RO and Board denials of his character of discharge claim and the RO's subsequent decision not to reopen that previously denied claim.  Therefore, the Board finds any deficiency in the notice to the appellant regarding his new and material evidence claim constitutes harmless error, and he is not prejudiced by the Board's consideration of his claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).

Additionally, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

Based on the foregoing, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim to reopen the claim that the appellant's character of discharge is not a bar to VA benefits remains denied because new and material evidence has not been received to reopen that claim.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


